Title: Wetmore’s Minutes of the Smith Trial: Essex Superior Court, Ipswich, June 1771
From: Wetmore, William
To: 


       June 1771
       Smith and Wilkins v. Fuller. Bacon Trespass 212. Continuando in trespass may be waved and evidence given of any trespass before the action.
       See 2 Barnardiston 120. Trespass for disturbance in freehold; title allow’d to be given in evidence by defendant and Comyns said that any possession longer than 7 or 8 years was evidence of it.
       This action is trespass for erecting a dam on plaintiffs land and flowing it from 1765. Evidence was offered of erecting dam in 1762, but objected to it as excluded by limitation Act. Answered that it’s repealed. Judge Trowbridge seem’d to think it not repeal’d by the temporary law, and that on declaration for trespass done between 2 days certain, evidence was not admissible without those days.
      